         Case 1:19-mc-00058-BAH Document 11 Filed 05/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF REQUEST TO                   :
MAKE PUBLIC LIST OF                           :       Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                         :
RELATED TO SPECIAL COUNSEL’S                  :
INVESTIGATION                                 :

                            GOVERNMENT’S STATUS REPORT

       The United States of America, by and through its attorney, Jessie K. Liu, the United

States Attorney for the District of Columbia, submits this status report regarding the request to

make public the lists of investigative matters related to the Special Counsel’s investigation.

       The government has reviewed the sealed lists of docket information filed on this docket

by the Court, and expects to have no objection to the public release of the vast majority of that

information. However, there are a few entries on the lists that the government may request be

redacted from a public release to protect ongoing law enforcement interests. Accordingly, the

government respectfully requests that the Court permit the government to propose a very limited

set of redactions to the sealed lists of docket information on or before June 18, 2019.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney

                                      BY:     /s/ Jonathan Kravis
                                              JONATHAN KRAVIS
                                              Assistant United States Attorney

                                              ADAM C. JED
                                              Special Assistant United States Attorney
                                              U.S. Attorney’s Office
                                              555 4th Street, NW
                                              Washington, D.C. 20530
        Case 1:19-mc-00058-BAH Document 11-1 Filed 05/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF REQUEST TO                  :
MAKE PUBLIC LIST OF                          :       Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                        :
RELATED TO SPECIAL COUNSEL’S                 :
INVESTIGATION                                :

                                     PROPOSED ORDER

       Upon consideration of the government’s status report, and the request to submit proposed

redactions by June 18, 2019 contained therein, it is hereby

       ORDERED that the government shall submit its proposed redactions to the lists of docket

information filed on the docket in this matter on or before June 18, 2019.


Date: May ___, 2019                                  ______________________________
                                                     Hon. Beryl Howell
                                                     Chief United States District Judge
